OFFICE    OF   l-H                GENERAL     OFTEXAS
                               AUSTIN
                                                                            .T




                                        . SS0,~ being Chapter l56,
                                        e Thirty-66renth   Legiala-
                                        rti OS the Stat6 ad valorem
                                              or a pdritd Got traaty-
                                                 You aavbe   08 that


                                           one-half of the mate
                                           web   perlm3 of tS.ma but
                                 e 8ame prlaolpala       applied in
                          d also awyto          gm!mitKlebergCounty
                          the..8~aSl~.~~d-~~~~e~sua   ,*a*ea awlrine
                             You repusat b&r 0pZnion as to r&6-
                                                     ~0'00also advise
 that 6ino6 th6 Stat6 ad valor6~ tax06 have been hw6toiore
 ooll6ot6d   in Klsberg County and seti to.coqgi            chri6tl.
 wkthoat gi~lng ~xbeberq4wpty.tbe          bejnhXt of she ho3568~8aa
 8iamptl&i,   rcldxmg Coufity oan n8w retain -all of the           state
 ad valoma    taxes ooUeot6d     in that    6otmty and,mf&eno tru-
 the   lusti~~iionmt.0 am-pus ahriatf patfl xbberg            a6wy    ha6
 ln that tanner aollested     the 8nioumt     ot Stats ad valerem
 taxes thFls levied txpon hossertead prop6rty aI.~&astlm maat-
.pvrnt of the aiareaaid    eonstitutiottal     provbfion    fin 19ZW.
Honorable J. E. Etdd, Jr., Page 2


You request our opinion 8s to rhethsr you am oorreat lu
thEt conclu~l~n also.
          It must be born8 in mind that our oplnlon with
reremnas  to th8 homestead sxmption ratter turmd~upon a
aoustruationof Article 8, SeotIon l-a, of the Constitution,
whloh exempts #S,OOO.OO of the taxable taltw or re8Idwas
homestead8from taxation for State purpose8 with the p&+
rislon that such exemption shall oat apply to St&e tax88
rexittedwlthln tboss counties or other polltiaal mbbirl-
8loris*ho were .reoelrlngrwIwIon8 ot State tam8 at the
tim or the enaotment thereor.   Wlllaay:county, as ~811 88
KQabsrg Couuty 8nd others, were not re8elylng r6~~188lomi
at that time and on thfitaooount did zmt rall uIth$n the
exoeqtlonto the exemption thus allowed. Bawaver, that
oon8titutIonalpmvlslon ha8 nothing whetteoever.ta  do ulth
the qleetlon a8 to whether gleberg County along ,vithother
countlss In the State will reaelve a rwitmioa OS ens-half
of the State taxes colleoted during the next SIye mar8.
That question must be aet8rmlmd rropath8 set Itaeli. SaId
Senate Bill Xo. 224 grant8 and donate8 to the oountiee for
a period or fiye years, beginning with the taxable fear
1940, one-half of the State ailvalor- taxes fur gwerrl
r8yenua purpose8 not heretofore donat or approprlatodfo
8~7 ootmty, dietriot, olty or other polItIo8l subdirialon,
with 8erW.a exoaptlons. A part of the oqptlon to that a&
reads as r0ii0rra:
          -* * ~rovldlng~that nothing in this Aat
     shall ammd, alter, mo&Itr or repeal any dona-.
     Mon.-grsnt or rexlesion of tee8 haratoiora
     na& to auy oounty, olty. town, village, pre
     oinot, politlasl subdIrieIon.ormunlolpal or
     qua81-muuialpaloorporation;.prorIUIng that lf
     the donation, remiealon or grant to any ~u8h
     entity is an muoh as on8-half (l/21 0r the tax88
     80 oolleoteil,this Aat shall rrot be efleotlys
     during the life or suoh don&ion, grant or rb
     mIssIon hsretofore made, but shall be etfeo-
     tire after the explratiim OS suoh prcwlmmly
     asde rex@~Ion, donatloo or graut; provIUng
     #at If the donation, mmI88Ion or grant of
     woh cmtity be less than one-halr (l/2) 0r the
     t8xe8, thle hot ah@1 r8mIt the dlfferonoe be-
     teem the remI8sIon, (pat18 or donation hereto-
     rore maBe and one-half (l/z) or th8 times
                                                                      122

Honorable   a. H.   Kldd, Jr.,   Page 3


     oolleotedin such area; provided that Whem a
     donation,r~~ni8slon or grant has been hereto-
     fore made In an area oaueP~b an area~lees than
     an entire county, this Aotshall donate and
     grant one-hair (1/e) or the taxes oolleotea in
     the county outaide or woh area for the llre or
     thee Aat; providing that where tUXR8 ham b8en
     donated and granted her8tofore‘toany author-
     ity* which donation and grant IS contingent.Up-
     on an allooatlon0s a Federal grant, and 18 not
     y8t effective,auoh donation and &rant by the
     eta* heretoforemad. Shall take peoollenee
     over the provisionaor thle Aot to 'US extent
     of any oonfllot herewith; providing that.the
     term, *donation,&rant or re~~laaion heretofore
     made* shall Include reml~sions, donation8or
     grants made by the Regular Session of the Forty-
     sixth Le&lature;* * *v,
            seotlon 2 0r saIU Senate      Bill, m3. 224,~reada   as
r0limS:

           'SW.  a. Bothlng in this Aot Shall esmnd,
     alter,XSlYi?y,or reps@1 any donatlan, grant or
     IWR~SS~OZI 0s taxes heret0torS~mado   t0 anr aountq,
     alty, town, 'rIllafZc,
                  - .      preo*at,    polltloal
                                       _- -      8ubdI~S
     alon, or.mazuarpar~r 93lSSX-JlNUUOl~     OO~WtlOn.

            *If the ~donatlon,remlesion or grarit
                                                to any
     Suoh e-18        as muOh ds one-hall (l/8) of thb
     t-8    80 OolhOted,   than thIa Aat Sbal1 XI& br
     SffSOtiV@  88 to the :@IXeS OO~eOted  in 8Wh  aTOe
     during the life OP su6h donation, grant or re-
     JdSSiOO heX'etofor8  made, but,shall be effeotin
     after the expirationor 8uoh pre~louslyma* se-
     SliSSiOll, bonation, or grant if 8uOh SrpiXWS prior
     to the expiration0s thla Aat,
           ‘If the donation, grant or X'eJdSsiOU to #Wh
     SY.Ltity~SS     thEU5CVZLe-@S&if
                                    (i/3) Of tie taXe8,
     then as to Suah aX'Sa this Aot 8hd.l Ze&t   the 61s
     rercmoe between the IWII~SS~OZI   rant or donation
     heretorom ma&e and 0n0-hair f&I) or the texee
     0ou00t8a ln aaah areas and after the expiration
     0s   such grant, domition or remItiDIonheretosari
     JMaf#, if SUSh eXp iwSp r io to
                                   r th e  lXp iSUtiw Of
     this Aot, this Aot 8hSl.l rdt    OnS-hall  (l/a) Of
     the taf48 aolleated in808h    araa tar the rema~ar
     0s th0 iire 0s this ~cit,
Honorable J. H. XIdd, Jr., Page 4


          Where a donation, rau.lsslon  or grant has
     been h-re       11~5de.in
                             an area  whIoh IS less
     than the entire oounty, then thle Aat shall  re-
     tit, donate and grant one-half (l/2) of theead.
     VU.lOremtax88 oolleoted in SUOh OOplltyOutSide
     of suoh area for the liie 0s thle Aat.
          "Ia oountlss wherein taxes have been don-
     ated or granted heretofore to any authority,
     and which donationand grant Is oontingentup-
     on an allooation of a Federal grant, and la
     not yet erfeotlve,such donation and grant by
     the State heretoltoremade shall take.ptieoedenoe
     over the provIeIon80s thle Aot to the extent
     of any co&Mot herewith.v.
          "The term, ldonatIon,&it or remlesion
     hereto?oremade* or word8 oi slmIlar ImpOrt
     SW1   iXlOhld8 l?&S8iOO8, donations OS gl7Mt.a
     made by the Regular Session or the Forty-8ia.h
     LegIalature.      *
          Froma readingor the above y0uwIll see that It
18 quite clear that It uaa the Intantlon 0s the Le@lature
In the enaotment0s Said Senak s3Il.l Hoi 224 that the full
amount of the.State ad valurem taxes Should continue td be
oolleotedIn Kleberg County and reinltted to the City oi
COrpU8 ChriSti, the homestead exemption being allpwed.

          He tiillnow OOnSider your SeOOnd~qU88tiOn.If we
were correot In our holding that the oltlzens and property
In Kle~berg County have been entitled to the homsateadesemp-
tions provided In Artlole 8, SeOtIon l-a, of the Conatltu-
tlon, and we believethat we were Corr8Ot, then the State
ad valo~m taxes should not have bean paid,and WneOtSd
upon homestead8 in that County sInas the adoption Of euah
constItutIona provision In 1999, That does not mean, how-
ever, thatgleborg County as an entity should have the
State ad valorem taX88 thus aolleoted‘pponhOmesteada. It
theleshouldbe any way By whIah euchtaxes aould be refund-
ed, such rerund should'be tp the indIvId~l taxpayer who
paaidthe saineand not to.lG&berg County. m     observation
which we have itttiae;
                     we think, olearly shone that Xlaberg
county is not entitled .towithhold State a!lvalorem taxes
for the p~rpoae’of ofr8ettIsg the amomt of ad ralorem
taxes which has been a~lluoped organk0meateadafin glebelrg~
Honorable J. 8. Kida, Jr., Page 5


County sinoe the adoption al said Artiole 8, Section l-a,
of the Gonetitation,
          Hothing in the above oplnlon should be construed
as an expmesion uotmertling the oonstitutionalltyor an-
6Qnstitutionalityor seMt6 Bill NO. SS4,
                                  Ionss very truly
                             ATl'OR?iEYCENERALOFC5XAS



                                         GlennRi Lewis
                                             Astiistant




      APPROVEXA~~ 21, 1939

          Jz+tcdub
      ATTORNEY GENEFiAL
                      OF TEXAS'